Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, it is unclear how “a plurality of leads “ are interconnected and associated with “a sensor”. It appears that the scope of the claim is incomplete.
 The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 (insofar as understood)  are rejected under 35 U.S.C. 103 as being unpatentable over   Mende et al (pat# 7,463,015).
As to claim 19, Mende et al disclose  probe system as shown in figures 1-2 for measuring signals of a device under test (24 ) over a period of time, the probe system comprising: a time domain test instrument (12)  and  23Docket No. 20190117-01 Keysight.0361- PATENT -a probe (14) including a voltage probe (16) and a current probe (18)  connected to at least one channel of the time domain test instrument (12) via at least one probe output, the probe comprising: a plurality of leads (probe tips of the voltage probe (16) and the current probe (18)) configured to connect to signal probe points of the DUT (24); a current detection circuit (18,28) configured to detect current of the DUT and to provide a corresponding detected current signal to be output to the test instrument (12); and a voltage detection circuit (16,26) configured to detect voltage of the DUT over the period of time, and to provide a corresponding detected voltage signal to be output to the test instrument (12). It is noted that Mende et al  disclose a current detection circuit to detect current of the DUT but not through a sensor  and Mende et al disclose a voltage detection circuit to detect voltage of the DUT but not between the sensor and ground. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the probe point on the device under test (24) in which the probe tips of the voltage probe (16) and the  current probe (18)  making contact is a sensor for the purpose of  providing conductive signals to both the voltage probe (16) and the current probe (18) in order to be analyzed by the testing instrument (12).
As to claim 20, the sensor (probe point) is located in the device under test (24).
Claims 1-18 are allowed. The prior art does not disclose A probe connectable to a test instrument for measuring signals of a device under test (DUT), the probe comprising: a probe 
The prior art does not disclose A probe system including a probe and a test instrument for measuring signals of a device under test (DUT), the probe system comprising: a probe head of the probe comprising: a plurality of leads configured to connect to signal probe points of the DUT; and a sensor connected between two leads of the plurality of leads; at least one probe output configured to connect to the probe and the test instrument; a current detection circuit configured to detect current of the DUT through the sensor, and to provide a detected current signal; a voltage detection circuit configured to detect voltage of the DUT between the sensor and ground, and to provide a detected voltage signal; and a deskew circuit in at least one of a current path following the current detection circuit or a voltage path following the voltage detection circuit, the deskew circuit being configured to reduce misalignment in time between the detected current signal and the detected voltage signal as recited in claim 14. Claims 15-18 depend from allowed claim 14, they are also allowed accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Oliva et al (pat# 10,359,450) disclose current sensing probe incorporating a current to voltage conversion circuit.
Swan et al (pat#4,806,852) disclose automatic test system with enhanced performance of timing generators.
Kurita et al (pat#5,289,116) disclose apparatus and method for testing electronic devices.
Tan et al (pat#7,408,363) disclose signal analysis system and calibration method for processing acquires signal samples with an arbitrary load.
Vulovic (pat#9,297,846) disclose continuous broken sense lead detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867